DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction/Election Requirement
3.	The Office acknowledges the Applicant’s election, without traverse, of Group I (directed to compound) as set forth in the Restriction/Election Requirement filed 04/21/21.

4.	The election reads on Claims 1-15 and 17-20.

5.	Claims 1-20 are pending.  Claim 16 has been withdrawn from consideration.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2, 4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, which the other claims are dependent upon, recites that L and Ar1-3 can be “a C6-C60 substituted or unsubstituted fused aryl group.”  However, notice that the smallest aryl group, i.e., benzene, must have at least six carbon atoms.  The smallest fused aryl group is naphthalene with ten carbon atoms.  The Office has thus interpreted the claim (based on the limitations as recited in Claim 4) to recite that L and Ar1-3 can be a C6-C60 substituted or unsubstituted aryl group for the purpose of this Examination.  Clarification is required.

8.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites compound (C-99), the structure of which is only partially drawn.  Hence, the exact nature of compound (C-99) is unknown, thus rendering the claim indefinite.  Clarification is required.

9.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim, which is dependent on Claim 1, recites the following compounds:  (C-37) to (C-45) and (C-96) which lie outside the scope of Formula (I) as recited by the Applicant.  Notice that Formula (I) forbids direct bonding of the “T” group to the acridine derivative.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claims 1-13, 15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nakano et al. (US 2018/0155617 A1).
	Nakano et al. discloses the following compound:

    PNG
    media_image1.png
    416
    404
    media_image1.png
    Greyscale

(page 9) such that T = N(R6) (with R6 = C6 unsubstituted aryl group (phenyl)), R7-8 = hydrogen, Ar1 = C6 unsubstituted aryl group (phenyl), R1-2 = hydrogen, L = C6 unsubstituted aryl group (phenyl), X = N or C(R3) (with R3 = C1 unsubstituted alkyl group (methyl)), and Ar2-3 = C6 unsubstituted aryl group (phenyl) of Formula (I) as recited by the Applicant.  Nakano et al. discloses that its inventive compounds are thermally activated delayed fluorescence (TADF) dopant materials (i.e., guest luminescent dyes) for use in the light-emitting layer of an organic electroluminescent (EL) device ([0069], .

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2018/0155617 A1) as applied above and in further view of Ahn et al. (KR 10-2012-0021215).
	Nakano et al. discloses the organic electroluminescent (EL) device (i.e., light-emitting device) of Claim 18 as shown above in the 35 U.S.C. 102(a)(1) and 102(a)(2) 
	Ahn et al. discloses the following compound:

    PNG
    media_image2.png
    202
    186
    media_image2.png
    Greyscale

(page 6) such that T = O, R7-8 = hydrogen, Ar1 = C6 unsubstituted aryl group (phenyl), R1-2 = hydrogen, L = single bond, X = N or C(R3) (with R3 = hydrogen), and Ar2 = hydrogen, and Ar3 = C6 substituted aryl group (substituted phenyl) of Formula (I) as recited by the Applicant.  Ahn et al. discloses its inventive compounds as host material in the light-emitting layer of an organic EL device (pages 17-18 of the Machine Translation); dopant materials include blue, red, or green luminous compounds (page 14 of the Machine Translation).  Ahn et al. discloses that the use of its inventive compounds increases luminous efficiency and lifetime of the device (pages 7-8 of the Machine Translation).  It would have been obvious to incorporate the above compound as disclosed by Ahn et al. to the light-emitting layer of the organic EL device of Nakano et al. as host material.  The motivation is provided by the disclosure of Ahn et al., which 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY YANG/Primary Examiner, Art Unit 1786